Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .      
Election of Species
Claims 1-13 and 15-20 are generic to the following disclosed patentably distinct species: 
	a liquid crystal mixture comprising a photoalignment component A) comprising one or more photoreactive mesogens of formula I 
    PNG
    media_image1.png
    130
    646
    media_image1.png
    Greyscale
 (claims 1-13), the corresponding use thereof said liquid crystal mixture in a process for the fabrication of a liquid crystal display (claims 15-16) and the corresponding display obtained therefrom said process (claim 17-20), characterized in that the substituents in the photoreactive mesogens of formula I are as follows:
(a) A11 is selected from ONE of: 
(a1) a) ONE of 1,4-phenylene OR 1,3- phenylene, wherein one or two CH groups may be replaced by N, and wherein, one or more H atoms may be replaced by L, 
(a2) b) ONE group selected from the group consisting of 
    PNG
    media_image2.png
    106
    564
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    118
    563
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    203
    557
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    287
    477
    media_image5.png
    Greyscale
, wherein
(a3) M is selected from ONE of -O-, -S-, -CH2-, -CHRz- or -CRyRz-,
(a3a) Ry and Rz are independently selected from ONE of H, CN, F or alkyl having 1-12 C atoms,
	(b) A are independently selected from ONE of:
		(b1) ONE of the meanings for A11, 
(b2) ONE of trans-1,4-cyclohexylene OR 1,4- cyclohexenylene, wherein, in addition, one or more non-adjacent CH2 groups therein may be replaced by -O- and/or -S- and wherein, in addition, one or more H atoms may be replaced by F, or 
(b3) ONE of tetrahydropyran-2,5-diyl, 1 ,3-dioxane-2,5-diyl, tetrahydrofuran-2,5-diyl, cyclobutane-1 ,3-diyl, piperidine-1 ,4-diyl, thiophene-2,5-diyl and selenophene-2,5-diyl, each of which may also be mono- or polysubstituted by L,
(c) L on each occurrence, is selected from ONE of -OH, -F, -Cl, -Br, -l, -CN, -NO2-, SF5, -NCO, -NCS, -OCN, -SCN, -C(=O)N(Rz)2, -C(=O) Rz, -N(Rz)2, optionally substituted silyl, optionally substituted aryl having 6 to 20 C atoms, or straight-chain or branched or cyclic alkyl, alkoxy, alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy having 1 to 25 C atoms, OR X21-Sp21-R21, wherein
	(c1) Rz is selected from ONE of H, CN, F or alkyl having 1-12 C atoms,
	(c2) X21 is selected from ONE of a single bond, -CO-O-, -O-CO-, -O-COO-, -O-, -CH=CH-, -C=C-, -CF2-O-, -O-CF2-, -CF2-CF2-, -CH2-O-, -O-CH2-, -CO-S-, -S-CO-, -CS-S-, -S-CS-,-S-CSS- or -S-,
	(c3) Sp21 is selected from ONE of a single bond or a spacer group comprising 1 to 20 C 5 atoms, wherein one or more non-adjacent and non-terminal CH2 groups may also be replaced by -O-, -S-, -NH-, -N(CH3)-, -CO-, -O-CO-, -S-CO-, -O-COO-, -CO-S-, -CO-O-, -CF2-, -CF20-, -OCF2-, -C(OH)-, -CH(alkyl)-, -CH(alkenyl)-,-CH(alkoxyl)-, -CH(oxaalkyl)-, 10 -CH=CH- or -C=C-, however in such a way that no two O-atoms are adjacent to one another and no two groups selected from -O-CO-, -S-CO-, -O-COO-, -CO-S-, -CO-O- and -CH=CH- are adjacent to each other,
	(c4) R21 is selected from ONE of P, halogen, CN, optionally fluorinated alkyl or alkenyl with up to 15 C atoms in which one or more 20 non- adjacent CH2-groups may be replaced by -O-, -S-, -CO-, -C(O)O-, -O-C(O)-, O-C(O)-O-,
(d) Y11 and Y12 each, independently of one another, is selected from ONE of H, F, 15 phenyl or optionally fluorinated alkyl having 1-12 C atoms, 
(e) Z independently of each other, are selected from ONE of a single bond, -COO-, -OCO-, -O-CO-O-, 20 -OCH>2-, -CH20-, -OCF2-, -CF20-, -(CH2)n-, -CF2CF2-, -CH=CH-, -CF=CF-, -CH=CH-COO-, -OCO- CH=CH-, -CO-S-, -S-CO-, -CS-S-, -S-CS-, -S-CSS- or -C=C-, 25 n denotes an integer between 2 and 8, 
	(f) n is selected from ONE integer between 2 and 8, 	(g) o and p are independently selected from ONE of 0, 1 or 2,
	(h) X11 is selected from ONE of a single bond, -CO-O-, -O-CO-, -O-COO-, -O-, -CH=CH-, -C=C-, -CF2-O-, -O-CF2-, -CF2-CF2-, -CH2-O-, -O-CH2-, -CO-S-, -S-CO-, -CS-S-, -S-CS-,-S-CSS- or -S-,
	(i) Sp11 is selected from ONE of a single bond or a spacer group comprising 1 to 20 C 5 atoms, wherein one or more non-adjacent and non-terminal CH2 groups may also be replaced by -O-, -S-, -NH-, -N(CH3)-, -CO-, -O-CO-, -S-CO-, -O-COO-, -CO-S-, -CO-O-, -CF2-, -CF20-, -OCF2-, -C(OH)-, -CH(alkyl)-, -CH(alkenyl)-,-CH(alkoxyl)-, -CH(oxaalkyl)-, 10 -CH=CH- or -C=C-, however in such a way that no two O-atoms are adjacent to one another and no two groups selected from -O-CO-, -S-CO-, -O-COO-, -CO-S-, -CO-O- and -CH=CH- are adjacent to each other,
	(j) R11 is selected from ONE P, 
(k) R21 is selected from ONE of P, halogen, CN, optionally fluorinated alkyl or alkenyl with up to 15 C atoms in which one or more 20 non- adjacent CH2-groups may be replaced by -O-, -S-, -CO-, -C(O)O-, -O-C(O)-, O-C(O)-O-, and 
(l) P each and independently from another in each occurrence is selected from ONE polymerizable group
Applicant is advised that the reply to this requirement to be complete must include ONE of EACH of the aforementioned (a) through (l) in the preceding paragraph 2.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Harry Shubin on 25 May 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722